PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Speck Pumpen Verkaufsgesellschaft GmbH
Application No. 16/999,688
Filed: 21 Aug 2020
For: COUNTERCURRENT SWIMMING SYSTEM

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.55(e), filed May 17, 2022, to accept an unintentionally delayed claim under 35 U.S.C.  § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), for the benefit of priority to foreign a foreign application.

The petition is DISMISSED.

This pending nonprovisional application did not include a reference to the foreign application, for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;
(2)	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;
(3)	The petition fee as set forth in § 1.17(m); and
(4)	A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The instant petition fails to satisfy requirement (1) set forth above. The application data sheet containing the reference submitted on petition fails to meet the requirements of 37 CFR 1.76(c)(2). An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed. An application data sheet submitted after the filing of the application must identify the information that is being changed (added, deleted, or modified) in the application data sheet. Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. As such, a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed. In general, the identification of the information being changed should be made relative to the most recent filing receipt. Where the most recent filing receipt does not include a benefit claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78 or the benefit claim was not previously included in an ADS, a corrected ADS submitted to add the benefit claim must identify the addition of the benefit claim with underlining. See, MPEP 601.05(a).

The data sought to be added must be underlined in its entirety - application number; continuity type; prior application number; and prior application filing date. Review of the most recently issued filing date is suggested.

Before the petition under 37 CFR 1.55(e) can be granted, a renewed petition and an Application Data Sheet (complying with the provisions of and 37 CFR 1.76) to correct the above matter is required.

Please note that an additional petition fee is not required to seek timely reconsideration of this decision.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions